In December, 1931, the defendant sold to Sheely Bros., partnership, a truck for $1,475. Three hundred dollars was paid in cash and a property note given for the balance of $1,175. Payments had been made by the partnership regularly up to July, 1932, when the partnership formed a corporation which took over the business, assets and liabilities of the partnership. The directors of the corporation were the same persons who formed the partnership. Later the corporation signed a new property note for the balance due. The partnership had paid about $885 and the corporation had paid about $295. Both the City Court and the County Court held that section 80-e of the Personal Property Law was applicable. The City Court gave judgment for one-fourth of the entire amount paid, or $295.16, and the County Court reduced this sum by allowing only twenty-five per cent of the amount paid after the corporation was formed, or $73.79. Judgment of the County Court reversed, on the law and facts, and that of the City Court reinstated, with costs in all courts. Hill, P. J., MeHamee, Crapser, Bliss and Heffernan, JJ., concur.